F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                          APR 12 2000
                                    TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

 LEO SIMMONS,

           Plaintiff - Appellant,
 vs.                                                   No. 99-1472
                                                    (D.C. No. 99-Z-921)
 JOHN SUTHERS,                                           (D. Colo.)

           Defendant - Appellee.


                              ORDER AND JUDGMENT *


Before BRORBY, KELLY, and MURPHY, Circuit Judges. **


       Leo Simmons, an inmate appearing pro se, appeals from the dismissal of his

prisoner civil rights action. Mr. Simmons alleged numerous constitutional

violations and sought relief under 42 U.S.C. § 1983 and the Americans with

Disabilities Act (ADA). The magistrate judge determined that the allegations in

the complaint were “vague and conclusory” and ordered Mr. Simmons to file an


       *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1 (G). The cause is therefore ordered submitted without oral argument.
amended complaint within 30 days. R. doc 17. Mr. Simmon’s filed an amended

complaint which repeatedly said “See initial claim” in all relevant sections.

Thereupon, the district court dismissed the complaint. R. doc. 22. Our

jurisdiction arises under 28 U.S.C. § 1291 and we affirm.

      Although the district court did not recite a particular legal basis for its

order, we treat the dismissal as one under 28 U.S.C. § 1915(e)(2)(B)(ii) (district

court can dismiss action which “fails to state a claim on which relief may be

granted.”). Review is de novo, see Perkins v. Kansas Dept. of Corrections, 165

F.3d 803, 806 (10th Cir. 1999), and because Mr. Simmons is appearing pro se,

we construe his pleadings liberally. Haines v. Kerner, 404 U.S. 519, 520-21

(1972).

      A thorough review of the complaint demonstrates that the district court was

correct in dismissing the action. Mr. Simmons vaguely asserts that he suffers

from numerous medical problems for which he has been receiving inadequate

treatment from the Colorado Department of Corrections. He also claims that false

reports were filed relating to his failure to work because of his medical problems.

Although various deficiencies were specifically pointed out in the court’s August

13, 1999 order directing Mr. Simmons to amend the complaint, Mr. Simmons

chose not to amend but directed the court to “see [the] initial claim.” There was

no error in dismissing the complaint.


                                         -2-
    The motion to proceed in forma pauperis is DENIED and the appeal is

DISMISSED.


                                  Entered for the Court


                                  Paul J. Kelly, Jr.
                                  Circuit Judge




                                    -3-